FILED
                             NOT FOR PUBLICATION                            APR 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRENDA J. LINDSEY,                               No. 09-35668

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01324-RSM

  v.
                                                 MEMORANDUM *
THE BOEING COMPANY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Brenda J. Lindsey appeals pro se from the district court’s summary

judgment in her employment action alleging discrimination and retaliation in

violation of Title VII and the Washington Law Against Discrimination (“WLAD”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s grant of summary judgment. Vasquez v. Cnty. of Los Angeles, 349 F.3d

634, 639 (9th Cir. 2004). We review for an abuse of discretion the district court’s

denial of a request for a continuance under Fed. R. Civ. P. 56(f). Tatum v. City &

Cnty. of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006). We affirm.

      The district court properly granted summary judgment because Lindsey

failed to raise a genuine issue of material fact as to whether her employer’s

legitimate, nondiscriminatory reasons for her suspensions and termination were a

pretext for discrimination or retaliation. See Vasquez, 349 F.3d at 640-42, 646;

see also Nichols v. Azteca Rest. Enters., Inc., 256 F.3d 864, 875 n.9 (9th Cir. 2001)

(“‘decisions interpreting [Title VII] are persuasive authority for the construction of

[WLAD]’” (alterations in original) (quoting Xieng v. Peoples Nat’l Bank, 844 P.2d

389, 392 (Wash. 1993))).

      The district court did not abuse its discretion in denying Lindsey’s request

for a continuance under Rule 56(f) to conduct additional discovery because

Lindsey failed to show how allowing additional discovery would have precluded

summary judgment. See Tatum, 441 F.3d at 1100-01.

      Lindsey’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    09-35668